FILED
                             NOT FOR PUBLICATION                            SEP 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROBERT HACKWORTH, Jr.,                           No. 11-17538

               Plaintiff - Appellant,            D.C. No. 1:06-cv-00850-AWI-
                                                 MJS
  v.

P. RANGEL, Correctional Officer,                 MEMORANDUM *

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                     Anthony W. Ishii, Chief Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       California state prisoner Robert Hackworth Jr. appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

excessive force. We have jurisdiction under 28 U.S.C. § 1291. We review de




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo. Bruce v. Ylst, 351 F.3d 1283, 1287 (9th Cir. 2003). We vacate and remand.

      The district court granted summary judgment on Hackworth’s excessive

force claim on the basis that it was barred under Edwards v. Balisok, 520 U.S. 641

(1997) and Heck v. Humphrey, 512 U.S. 477 (1994). However, success on the

merits of Hackworth’s excessive force claim does not necessarily imply the

invalidity of his of rule-violation conviction. See, e.g., Smith v. City of Hemet, 394

F.3d 689, 693 (9th Cir. 2005) (en banc) (§ 1983 action was not barred by Heck

because “the excessive force may have been employed against [plaintiff]

subsequent to the time he engaged in the conduct that constituted the basis for his

conviction”). Furthermore, the rule established in Heck is not an evidentiary

doctrine and, therefore, cannot bar evidence in a § 1983 action. See Simpson v.

Thomas, 528 F.3d 685, 696 (9th Cir. 2008). Accordingly, we vacate the district

court’s summary judgment and remand for further proceedings consistent with this

disposition.

      The parties shall bear their own costs on appeal.

      VACATED and REMANDED.




                                           2                                    11-17538